        Case 6:03-cr-10157-JTM Document 255 Filed 06/22/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,
          Plaintiff,

v.                                            Case No. 03-10157-1-JTM

ANDRE DAVIS,
         Defendant.

                          MEMORANDUM AND ORDER

      This matter is before the court on defendant’s Supplemental Motion for

Reconsideration of his 18 U.S.C. § 3582(c) Motion (Dkt. 253) and his Motion for Federal

Public Defender (Dkt. 254). Davis’s supplemental Motion for Reconsideration and his

motion requesting appointment of counsel are reiterations of arguments previously

presented to the court, which were fully addressed in the court’s June 17, 2020

Memorandum and Order denying Davis’s prior motion for reconsideration and denying

appointment of counsel. (See Dkt. 252). Davis’s Supplemental Motion for Reconsideration

and his Motion for Federal Public Defender are DENIED for the same reasons as

discussed in Dkt. 252.

      IT IS SO ORDERED this 22nd day of June, 2020.



                                        /s/J. Thomas Marten
                                        THE HONORABLE J. THOMAS MARTEN
                                        UNITED STATES DISTRICT COURT
